


110 HR 5844 IH: To provide for the transfer of the decommissioned Naval

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5844
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Ms. Woolsey (for
			 herself, Ms. Eshoo,
			 Mr. Farr, Mr. Honda, Ms.
			 Lee, Ms. Zoe Lofgren of
			 California, Mr. George Miller of
			 California, Mr. Stark,
			 Mr. Thompson of California, and
			 Ms. Speier) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To provide for the transfer of the decommissioned Naval
		  Security Group Activity, Skaggs Island, in Sonoma County, California, from the
		  Department of the Navy to the Department of the Interior for conversion into a
		  wildlife refuge for inclusion in the National Wildlife Refuge
		  System.
	
	
		1.Transfer of administrative
			 jurisdiction, decommissioned Naval Security Group Activity, Skaggs
			 Island
			(a)Transfer
			 requiredThe Secretary of the
			 Navy shall transfer, without reimbursement, the decommissioned Naval Security
			 Group Activity, Skaggs Island, in Sonoma County, California, to the
			 administrative jurisdiction of the Secretary of the Interior for the purpose of
			 permitting the Secretary of the Interior, acting through the United States Fish
			 and Wildlife Service, to administer the transferred property as a wildlife
			 refuge in the National Wildlife Refuge System.
			(b)Removal of
			 structuresBefore completing
			 the transfer of the property described in subsection (a), the Secretary of the
			 Navy shall demolish and remove all structures on the property identified by the
			 Secretary of the Interior as appropriate for removal to facilitate the
			 conversion of the property into a wildlife refuge.
			(c)Management of
			 RemediationThe Secretary of
			 the Navy shall continue to be responsible for environmental remediation
			 activities with respect to the property described in subsection (a) that, at a
			 minimum, achieve the standard sufficient to allow the property to be used as a
			 habitat for fish and wildlife and as a recreational property for outdoor
			 education and environmental appreciation.
			(d)Acceptance of
			 donations; useTo help cover
			 the costs of demolishing and removing structures on the property described in
			 subsection (a) and conducting environmental remediation activities with respect
			 to the property, the Secretary may accept contributions from the State of
			 California and other entities for such purposes. Amounts received shall be
			 merged with other amounts available to the Secretary to carry out this section
			 and shall remain available to the Secretary, without further appropriation and
			 until expended.
			(e)Applicability of
			 environmental lawsIn
			 connection with the remediation and transfer of the property described in
			 subsection (a), nothing in this section shall be construed to affect or limit
			 the application of, or any obligation of the Department of the Navy to comply
			 with—
				(1)environmental laws
			 of the United States, including the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Solid
			 Waste Disposal Act (42 U.S.C. 6901 et seq.); and
				(2)environmental regulations of the State of
			 California.
				(f)Progress
			 reportsNot later than 90
			 days after the date of the enactment of this Act, and every 90 days thereafter
			 until remediation activities with respect to the property described in
			 subsection (a) are completed, the Secretary shall submit to Congress a report
			 describing the progress made in connection with the remediation and transfer of
			 the property.
			
